JS44 (Rev. 10/20)
                                   --------------·-- - ---
                                                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herem neither replace nor suppler.neat the fil_mg and service of pleadin~s or other papers as required by law, except as
provided by local rules of court. ThIS form, approved by the Judicial Conference of the Umted States m September 1974, 1s required for the use of the Cleric of Court for the
                                                                                                                                                                                          °''
                                                                                                                                                                                                           -~7                             I


                                                                                                                                                                                                                                           1
pwpose of initiating the civil docket sheet.              (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
            Jacob Kellner as President and CEO of I & L Distributin                                                         AMAZON, AMAZON
                                                                                                                            OFFICERS.
    (b) County of Residence of First Listed Plaintiff                    ..K..,!._N~G"""S.________                         County of Residence ofFirst Listed Defendant
                                     (EXCEPT IN U.S. PLAINTIFF CASES)
                                                                                                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                           NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.
    ( C) Attorneys (Firm Name, Address, and Telephone Number)                                                                Attorneys (If Known)
            Vincent F. Spata Attorney at Law PLLC
            1275 74th Street Brooklyn, NY 11228
U. BASIS OF JURISDICTION (Placean                                  "X"inOneBoxOn(v)
                                                                                                           Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" ;. One Boxfor P1a;n1;_ff
01       U.S. Government                                                                                               (For Diversity Cases Only)                                               and One Box for Defendant)
                                           ~3       Federal Question
           Plaintiff                                                                                                                            PTF              DEF                                                 PTF         DEF
                                                      (U.S. Government Not a Party)
                                                                                                                 Citizen of This State                   I         I      lnCOIJ>OT"lcd or Principal Place                 4       4
                                                                                                                                                                             of Business In This State
02       U.S. Govcmmcnt                    04       Diversity
            Defendant                                 (lndicole Citizenship of Parties in ltem Ill)
                                                                                                                 Citizen of Another State           02         ~2         Incorporated and Principal Place
                                                                                                                                                                            of Business In Another State
                                                                                                                                                                                                                     Os Os
                                                                                                                 Citizen or Subject of a            03         03         Foreign Nation                             06          06
                                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an                           ··x--;nOneBaxOnlyJ
           CONTRACT                                                     TORTS
                                                                                                                                                        Click here for: Nature of Suit Code Descri tions.
    110 Insunma:
                                                                                                                    FORFEITURE/PENALTY                            BANKRUPTCY                                  OTHERSTATUTES v
                                              PERSONAL INJURY                    PERSONAL INJURY                     625 Drug Related Seizure
    120Marinc                                 3l0Airplanc                                                                                                                                                   375 False CJaims Act
                                                                             0   365 Pcrsooal lnju,y -                   of Property 21 USC 881
    130 Miller Act                              315 Airplane Product                 Product Liability
                                                                                                                                                                                                            376 Qui Tam (31 use
                                                                                                                     690 Other
    140 Negotiable Instrument                        Liability                                                                                                                                                   3729(a))
                                                                                     0
                                                                                 367 Health Care/
0   150 Recovery of Overpayment                 320 Assault, Libel &                 Pharmaceutical                                                                                                         400 State Reapportionment

0
        & Enforcement of Judgment
      151 Medicare Act
                                                     Slander                         Pcn;onal Injury                                                    ~=~iEg~~~i:;5Q;;;~~~~:==~~                          410 Antitrust
                                                                                                                                                                                                            430 Banks and Banking
                                                330 Federal Employers'               Product Liability
D     152 Recovery of Defaulted                       Liability                  368 Asbestos Personal                                                                                                      450 Commerce
           Student Loans                        340 Marine                            Injury Product
                                                                                                                                                                            cnt - Abbrevia                  460 Deportation
           (Excludes Veterans)                  345 Marine Product                               Liability                                                               New Drug Applicati                 470 Racketeer Influenced and
0 153 Recovery of Overpayment                                                                                                                                            Trademark                              Corrupt Organizations
                                                      Liability                         PERSONAL PROPERTY l-l=c::--:--cLA"':"'B~O::-R~c-:--,P--'
          of Veteran's Benefits                 350 Motor Vehicle            O            370 Other Fraud                          7IO Fair Labor Standards
                                                                                                                                                                                                            480 Consumer Credit
0 160 Stockholdc,s' Suits                       355 Motor Vehicle            D            371 Truth in Lending                          Act
                                                                                                                                                                         Actof2016                               (15 USC 1681 or 1692)
0 190 Other Contract
0 195 Contract Product Liability
                                                     Product Liability       D            380 Other Personal                       720 Labor/Management
                                                                                                                                                              t:;~soc~~~I~AL:;;~s~E:;;C1JRITY~:jji;:;:~::~[
                                                                                                                                                                                                            485 Telephone Consumer
                                                                                                                                                                                                                 Protection Act
                                                360 Other Personal                              Property Damage                         Relations
0      1% Franchise                                  Injury                               385 Property Damage                      740 Railway Labo, Act
                                                                                                                                                                    861 HIA (139511)                        490 Cable/Sat TV
                                                                                                                                                                    862 Black Lung (923)                    850 Securities/Commodities/
                                                362 Personal Injury -                           Product Liability                  75 I Family and McdicaJ           863 DIWC/DIWW (405(g))                      Exchange
                                                     Mcdica1 Malpractice                                                                Leave Act
                                                                                                                                                                     864 SSID Title XVI                     890 Other Statutory Actions
           REAL PROPERTY                           CIVIL RIGHTS                         PRISONER PETITIONS                         790 Other Labor Litigation
t-,r,;2~IO;;-Land==Condemna:::':=:'::,ti"on"---+T,440""0tber;,::f::-;Ca,ivt::,.l;;Ri;;.gh=ts:--t---;;H;::abeu=:-c;:o::rp=••:-:---;=;791 Employee Retirement          865 RSI  (405(g))                      891 Agricultural  Acts

D     220 Foreclosure                           441 Voting                                463 Alien Detainee                            Income Security Act
                                                                                                                                                                                                            893 Environmental Matters


§
                                                                                                                                                                                                            895 Freedom oflnformation
       230 Rent Lease & Ejcctment               442 Employment                            510 Motions to Vacate
                                                                                                                                                                                                                Act
       240 Torts to Land                        443 Housing/                                     Sentence
                                                                                                                                                                                                        X 896 Arbitration
       245 Tort Product Liability                    Accommodations                       530 General
                                                                                                                                                                                                            899 Administrative Procedure
 0 290 All Other Real Property                  445 Amer. w/Disabilitics -                535 Death Penalty
                                                                                                                                                                                                                Act/Review or Appeal of
                                                     Employment                           Other:                                                                                                                Agency Decision
                                                 446 Amer. w/Disabilities -               540 Mandamus & Other                                                                                              950 Constitutionality of
                                                      Other                                550 Civil Rights                                                                                                     State Statutes
                                               448 Education                      555 Prison Condition
                                                                                  560 Civil Detainee -
                                                                                       Conditions of
                                                                                       Confinement
 V. ORIGIN (Place an '"X'" ;n One Box Only)
     I    Original
          Proceeding
                              O2 Removed from
                                      State Court
                                                                  O3         Remanded from                D4      Reinstated or        D    5 Transferred from           D     6 Multidistrict              D8     Multidistrict
                                                                             Appellate Court                      Reopened                     Another District                     Litigation-                    Litigation-
                                                                                                                                               (specify)                            Transfer                       Direct File
                                                 Cite the U.S. Civil Statute under which you are filing (Do 11ot dl.ej,,rildictio11al                          KIIU:!f3 dwasity):

  VI. CAUSE OF ACTION 1c;cc:e::.ec.::;_-;d5.::'°=:;::pccti,.c~-"-:-of::-cau-se-,- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                  Action involving actions to confirm or modify arbitration awards filedunder Trtle 9 of the U.S. Code.
    VII. REQUESTED IN   0                              CHECK IF THIS IS A CLASS ACTION                                DEMAND$                                          CHECK YES only if demanded in complaint:
         COMPLAINT:                                    UNDERRULE23 , F.R.Cv.P.                                                                                         JURYDEMAND:          OYes      ~No
    VIlL RELATED CASE(S)
                                                     (See inslruclion.s):
             IF ANY                                                              JUDGE
                                                                                                                                                                DOCKET NUMBER
    DATE                                                                           SIGNA11JRE OF ATTORNEY OF RECORD
    12/29/2020
    FOR OFFICE USE ONLY

         RECEIPT#                        AMOUNT                                          APPLYING IFP                                        JUDGE                                   MAG. JUDGE
t:11.\.:IU!i!Vt: Ul JIUt:Jt::i:l   auu i;u::,: i.s, ~!.It: c::11gnm::   JUI i.:u111pu1:,;u1y i:UUIUitLIUII. I   lit: WJJUUIU Ul uamagc::,: 1::,: p1~u111c::u LU Ut: Ut:JUW Ult: llllt::iillU IU aJJIUUIIL urn~:,; H.

certification to the contrary is filed.

Case is Eligible for Arbitration                       D
 _'1 l\v'n..'""f S}?
1 1
co-l
       ·
     pu-"1,111
  f ...!   0  - •""
                  ~
                  rn""
                     itra
                       :J-tLio---'
                                                e,...f:C...
                              n ~or==s,if:'l'-e~fo'T.'
                                                   llo~w"'
                                                        m'::-
                                                           g -:::
                                                              rea=,o=n'"
                                                                      (s);:-
                                                                          :-
                                                                                       , counsel for    :f)" i ,i-\;',t.f                             , do hereby certify that the above captioned civil action is ineligible for


                                     monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                                     the complaint seeks injunctive relief,

                                     the matter is otherwise ineligible for the following reason
                                                                                                                                  Ac..h'on i.,\,ic/e.r- T."-rl-e.. °t Se.c..-h'o,., /{)
                                                   DISCLOSURE STATEMENT- FEDERAL RULES CIVIL PROCEDURE 7.1
                                                     Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                                    RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this fonn. Rule 50.3.1 (a) provides that "A civil case is "related·
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge." Ruk! 50.3.1 (b) provides that • A civil case shall not be
deemed "related• to another civil case merely because the civil case: (A) involves identical legal issues, or (8) involves the same parties: Rule 50.3.1 (c) further provides that
"Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be "related· unless both cases are still
pending before the court.·

                                                                                      NY-E DIVISION OF BUSINESS RULE 50.1{dl{2l


1.)             Is the civil action being filed in the Ea !oistrict removed from a New York State Court located in Nassau or Suffolk
                County?                     Yes           0
                                                       ~mN~

2.)             If you answered "no" above:
                a) Did the events or omissions giving ri to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
                County?                 Yes               O
                                                         No

                b) Did the events or Qhiissions givi'lll,rise to the claim or claims, or a substantial part thereof, occur in the Eastern
                District?                Yes        U No  0
                c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
                received:

If your answer to question 2 (b) is "No; does the defendant (or a majortty of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, ina inte!Pleader i'.lon, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?               Yes              No
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                                                          BAR ADMISSION

                 I am currently admitted in ~stem District of New York and currently a member in good standing of the bar of this court.

                                                              I::::("                   Yes                                                         O            No

                 Are you currently the subject of any disciplinary action (s) in this or any/4er state or federal court?

                                                              D                         Yes         (If yes, please explain                         ISJ          No
